DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on 4/30/2020.  Claims 1-15 are pending in the case.  Claims 1 and 13 are independent claims.

Claim Interpretation
The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  MPEP § 2111.04(II).  See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.  Accordingly, a proper rejection of method claims 9-10 do not necessarily teach performing the action.

Claim 14 recites “in particular a classifier.”  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  MPEP § 2111.04.  Note that amending this language to be required would cause claims 14 and 15 to have identical scopes, triggering 35 U.S.C. § 112(d).


The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in an Office action.
This application includes claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) because the claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited functions and the generic placeholders are not preceded by structural modifiers.  Such claim limitations are: “a receiving unit for providing”, “a preprocessing unit for preprocessing”, and “a machine learning model for determining” in claim 13.
Because these claim limitations are being interpreted under 35 U.S.C. § 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed functions, and equivalents thereof.
If Applicants do not intend to have these limitations interpreted under 35 U.S.C. § 112(f) Applicants may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed functions so as to avoid them being interpreted under 35 U.S.C. § 112(f).

Claim Objections
Claim 9 is objected to because it recites “performing” where “comprising performing” was apparently intended.  Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The claim is directed to an abstract idea.
The limitations of “providing at least one input data set with a plurality of performance metrics,” “preprocessing the at least one input data set into at least one respective processed input data set with a plurality of processed performance metrics,” and “determining the at least one class … on the basis of the at least one processed input data set” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components.  That is, nothing in the claim precludes the steps from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
This judicial exception is not integrated into a practical application.  In particular, the claim recites “using machine learning,” “a receiving unit,” “a preprocessing unit,” and “a machine learning model.”  The units and machine learning are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer.  MPEP § 2106.05(f).  The units and machine learning can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer system.  MPEP § 2106.05(h).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes that the user performs using the computer components as a tool.
The limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of units and machine learning amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes that the user performs using the computer components as a tool.  Furthermore these elements are well-understood, routine and conventional.  Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.

Claims 2-12 and 14-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claims depend from independent claims 1 and 13 and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Therefore the claims are directed to an abstract idea.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-10 are rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to include all the limitations of the claim upon which they depend.  Parent claim 8 requires an action to be performed but claims 9-10 allow the action to sometimes not be performed.  Applicants may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Lupi (“Compressed Sensing for Monitoring of an Application,” 12 December 2017).

As to independent claim 1, Lupi discloses a computer-implemented method for determining at least one class, comprising the steps of:
a. providing at least one input data set with a plurality of performance metrics (“Input data to the machine-learned model can include monitoring data. ... The monitoring data may include, for example, performance characteristics, memory usage, runtime, instruction address, data address, and/or other suitable monitoring data,” page 4 lines 6, 12-14);
b. preprocessing the at least one input data set into at least one respective processed input data set with a plurality of processed performance metrics (“In some implementations, the raw input data can be preprocessed. Thus, in addition or alternatively to the raw input data, the machine-learned model can receive and use the preprocessed input data,” page 18 lines 6-8); and
c. determining the at least one class using machine learning on the basis of the at least one processed input data set (“the machine-learned model can perform discrete categorical classification in which the input data is simply classified into one or more classes or categories,” page 7 lines 17-18).

As to dependent claim 2, Lupi further discloses a method wherein the method further comprises the step of:
determining at least one respective score for the at least one class using machine learning on the basis of the at least one processed input data set (“the machine-learned model can perform classification in which the machine-learned model provides, for each of one or more classes, a numerical value descriptive of a degree to which it is believed that the input data should be classified into the corresponding class,” page 7 lines 19-22); wherein
the at least one score is the probability that the at least one input data set is correctly assigned to the at least one class (“the machine-learned model can perform classification in which the machine-learned model provides, for each of one or more classes, a numerical value descriptive of a degree to which it is believed that the input data should be classified into the corresponding class,” page 7 lines 19-22).

As to dependent claim 3, Lupi further discloses a method wherein the performance metrics is an element selected from the group, comprising:
throughput, response time, processing time, memory usage or any other performance metrics with regard to a software program (“Input data to the machine-learned model can include monitoring data. ... The monitoring data may include, for example, performance characteristics, memory usage, runtime, instruction address, data address, and/or other suitable monitoring data,” page 4 lines 6, 12-14).

As to dependent claim 4, Lupi further discloses a method wherein the at least one respective processed input data set is at least one of a numerical representation (“As another example preprocessing technique, portions of the input data can be imputed. For example, additional synthetic input data can be generated through interpolation and/or extrapolation. As another example preprocessing technique, some or all of the input data can be scaled, standardized, normalized, generalized, and/or regularized. Example regularization techniques include ridge regression; least absolute shrinkage and selection operator (LASSO); elastic net; least-angle regression; cross-validation; L1 regularization; L2 regularization; etc. As one example, some or all of the input data can be normalized by subtracting the mean across a given dimension’s feature values from each individual feature value and then dividing by the standard deviation or other metric,” page 19 lines 5-14) and a graphical representation of the at least one input data set.

As to dependent claim 5, Lupi further discloses a method wherein the graph is a normalized and percentile graph (Due to the alternative language (“is at least one of”) claim 4 recites alternative limitations such that only one (selected limitation) of the possible limitations is need to be taught to properly reject the claims. Consequently, subsequent limitations further limiting the non-selected, alternative limitations are not required.  In the interest of compact prosecution, Examiner directs Applicants’ attention to Cirit et al. (US 2008/0117213 A1) paragraph 0038 lines 15-18).

As to dependent claim 6, Lupi further discloses a method wherein the at least one class is a class, selected from the group comprising: constant, linear (“the output data can include various types of classification data (e.g., binary classification, multiclass classification, single label, multilabel, discrete classification, regressive classification, probabilistic classification, etc.) or can include various types of regressive data (e.g., linear regression, polynomial regression, nonlinear regression, simple regression, multiple regression, etc.),” page 20 line 19 to page 21 line 1), or gradual course of the normalized graph.

As to dependent claim 7, Lupi further discloses a method wherein the machine learning is a learning-based approach selected from the group, comprising: neural network (“neural network,” page 27 line 1), support vector machine (“support vector machine,” page 11 line 14), logistic regression (“logistic regression models,” page 11 line 6), linear regression (“linear regression,” page 20 line 22) and random forest (“random forest,” page 16 line 1).

As to dependent claim 8, Lupi further discloses a method wherein the method further comprises the step of performing at least one action (“the machine-learned model can perform classification, regression, clustering, anomaly detection, recommendation generation, and/or other tasks,” page 7 lines 8-10).

As to dependent claim 9, Lupi further discloses a method comprising performing the at least one action depending on the determined at least one score (“In some implementations, the confidence scores can be compared to one or more thresholds to render a discrete categorical prediction. In some implementations, only a certain number of classes (e.g., one) with the relatively largest confidence scores can be selected to render a discrete categorical prediction,” page 8 lines 2-5).

As to dependent claim 10, Lupi further discloses a method wherein the at least one action is performed, if the at least one score equals or exceeds a predefined threshold (“In some implementations, the confidence scores can be compared to one or more thresholds to render a discrete categorical prediction. In some implementations, only a certain number of classes (e.g., one) with the relatively largest confidence scores can be selected to render a discrete categorical prediction,” page 8 lines 2-5).

As to dependent claim 11, Lupi further discloses a method wherein the at least one action is an action selected from the group comprising:
outputting at least one of the at least one input data set, the at least one processed input data set, the at least one class, the at least one score and any other related notification;
storing at least one of the at least one input data set, the at least one processed input data set, the at least one class, the at least one score and any other related notification (“the machine-learned model can perform classification in which the machine-learned model provides, for each of one or more classes, a numerical value descriptive of a degree to which it is believed that the input data should be classified into the corresponding class,” page 7 lines 19-22);
displaying at least one of the at least one input data set, the at least one processed input data set, the at least one class, the at least one score and any other related notification; and
transmitting at least one of the at least one input data set, the at least one processed input data set, the at least one class, the at least one score and any other related notification to a computing unit for further processing.

As to dependent claim 12, Lupi further discloses a computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement a method directly loadable into an internal memory of a computer, comprising software code portions for performing the steps according to claim 1 when the computer program product is running on a computer (“the machine-learned models described herein can be included in different portions of computer-readable code on a computing device,” page 28 lines 21-22).

As to independent claim 13, Lupi discloses a system for determining at least one class, comprising:
a. a receiving unit for providing at least one input data set with a plurality of performance metrics (“Input data to the machine-learned model can include monitoring data. ... The monitoring data may include, for example, performance characteristics, memory usage, runtime, instruction address, data address, and/or other suitable monitoring data,” page 4 lines 6, 12-14);
b. a preprocessing unit for preprocessing the at least one input data set into at least one respective processed input data set with a plurality of processed performance metrics (“In some implementations, the raw input data can be preprocessed. Thus, in addition or alternatively to the raw input data, the machine-learned model can receive and use the preprocessed input data,” page 18 lines 6-8); and
c. a machine learning model for determining the at least one class using machine learning on the basis of the at least one processed input data set (“the machine-learned model can perform discrete categorical classification in which the input data is simply classified into one or more classes or categories,” page 7 lines 17-18).

As to dependent claim 14, Lupi further discloses a system wherein the machine learning model is a trained (“the machine-learned model can be trained using supervised learning techniques,” page 8 line 19) machine learning model, in particular a classifier (“the machine-learned model can perform discrete categorical classification in which the input data is simply classified into one or more classes or categories,” page 7 lines 17-18).

As to dependent claim 15, Lupi further discloses a system wherein the trained (“the machine-learned model can be trained using supervised learning techniques,” page 8 line 19) machine learning model is a classifier (“the machine-learned model can perform discrete categorical classification in which the input data is simply classified into one or more classes or categories,” page 7 lines 17-18).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2008/0117213 A1 disclosing a normalized and percentile graph
Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Adam Queler can be reached at 571 272 4140.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan Barrett/
Primary Examiner, Art Unit 2145